PER CURIAM:
Vincent Louis Haynes appeals the district court’s order denying his motion for reconsideration of its order denying Haynes’ motion for relief under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no abuse of the district court’s discretion in denying the motion for reconsideration. United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982). Accordingly, we affirm the district court’s order denying Haynes’ motion for reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED